Title: From George Washington to Major General Robert Howe, 25 June 1780
From: Washington, George
To: Howe, Robert




Dr Sir
Whippeny near Morristown 25th June 1780

On friday last the enemy moved from Elisabeth Town point to Springfield in considerable force, supposed about five thousand. The bridge at Springfield was pretty obstinately defended by Col. Angel’s regiment nor was it gained by the enemy till near a contest of forty minutes. This Regt had about 40 killed and wounded. Our whole loss during the day does not rise much higher but from all the accounts which we have been yet able to collect the enemy’s has been very superior. They retreated with great rapidity after having burnt Springfield, to E. T. point and evacuated the place between twelve and one the same night. We have not been able to ascertain since their leaving the Jersey’s whether they have embarked with a design to proceed up the North River, or whether they have returned to New-York. I thought it however advisable to give you this information that all necessary measures may be taken to provide against the former. Genl Huntington is some way on his march, and is instructed to take post at Sufferans, and to communicate with you. The rest of the army is also in motion but their progress must be governed by our intelligence.
I would just observe with regard to the posts at west-point most exposed and most important that they will no doubt experience your most immediate attention, and be provided specifically not only with the proper quantity of stores provisions &c. but garrisoned with troops best calculated for an obstinate resistance. At this moment it is difficult to say what the enemy propose to themselves, but let it be what it will, it is our principal business to be fully prepared for them at west-point. I am Dr Sir &

G.W.



I inclose you a letter from the Hnble the Board of war which they transmitted open in one to me. Every precaution and measure for obtaining provisions and supplying west-point has certainly been taken which appeared practicable. The route by which the Southern supplies come, must as has been heretofore the case—depend on the situation and movements of the enemy, on which head the Q. Master and Commissary will always be advised. You will direct the receiving Commissary to keep a particular account of the provisions forwarded by the associators and to give receipts for it.



half an hour after Eleven A.M.

I have this moment received your letter of the 24th. The purposes of the posts at Verplanks and Stoney point have been pretty fully explained in those letters when I had occasion to mention them or their uses.

I cannot say that It appears to me should the enemy seriously attempt them in force, that much time to us could be gained by their defence. Col. Gouvion is of opinion also that under this description they cannot hold out much beyond ten hours. This is but a mere instant for any precautions at west-point, while these two garrisons by being withdrawn might be employed with you perhaps to much greater advantage than in their present situation. But besides it is by no means clear that the enemy would spend any length of time on this object but passing them operate against West-point in the first instance. In short, what seems to me best in this case is not to submit the garrison of verplanks & Stoney point to an investiture, but to amuse the enemy with them as long as it can be done with their own safety; guarding alike on this occasion against a precipitate evacuation of the posts—without good reasons, and a continuance in them to the loss of the garrisons. These were the ideas I meant to suggest in my former communication on this subject. I am.

P.S. The measures you have taken respecting the militia appear to be very proper under present appearances. I return you the letters which you inclosed me.


